DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/7/2022 has been entered.
 
Response to Amendment
1. This office action is in response to communications filed 10/7/2022 Claims 1, 7, 13 are amended. Claims 4, 5, 6, 10, 11, 12, 16, 17, 18 are original. Claims 2, 3, 8, 9, 14, and 15 are cancelled.
	
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-7, 10-13, 16-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. 	Claims 1, 4, 5, 6, 7, 13, 16, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application 2018/0014049, Griffin et al. (hereinafter Griffin) in view of U.S. Patent Application 2014/0062860, Lee et al. (hereinafter Lee) further in view of U.S. Patent 9417689, Ramaswamy.

2. 	Regarding Claim 1, Griffin discloses A method comprising:
 	receiving, at a first time ([0020], The video player application 104 plays 302 a first video having a first aspect ratio corresponding to the initial orientation (e.g., a first orientation) of the video streaming device 102), at a device comprising a display (Fig. 2: a video streaming device 102, video player interface 202 is a display device, [0014], receives and renders video, [0019]), a device orientation sensor (Fig. 1: Orientation Sensor 106; [0020]), a plurality of assets comprising: 	
 	a first video asset including first video content associated with a first aspect ratio (Fig. 2: upper image (i.e. landscape view) of device 102 shows Landscape orientation, “text” is in landscape mode. Also para [0016]. Examiner notes that the video content in landscape mode is a first video content see [0007] for switching videos); 
 	a second video asset including second video content associated with a second aspect ratio, different from the first aspect ratio (Fig. 2: lower image (i.e. portrait view) of device 102 shows Portrait orientation, “text” is in portrait mode, examiner notes that the images are of different aspect ratios (e.g. landscape vs portrait). Also para [0016]. Examiner notes that the video content in portrait mode is a second video content, see [0007] for switching videos); and
 	detecting, based on an output of the device orientation sensor ([0022], orientation sensor 106 may determine when the device 102 begins to rotate), a device orientation ([0023], display the video corresponding to the detected orientation (e.g. portrait or landscape), see fig. 3: 302 and 308); 
	in accordance with a determination that the desired aspect ratio is closer to the first aspect ratio than to the second aspect ratio ([0022], the device 102 detects first and second orientations, Also Fig.2 upper image shown in landscape when device is in landscape and Fig.2 lower image shown in portrait image when the device is in portrait orientation), selecting the first video asset ([0026], The requested segment is selected based on the detected orientation. A segment corresponding to first video (having the first aspect ratio));
 	in accordance with a determination that the desired aspect ratio is closer to the second aspect ratio than to the first aspect ratio ([0022], the device 102 may detect when the device 102 crosses a threshold angle (that may be less than half way between the first and second orientations) and the angular motion indicates that the device 102 is being rotated from the first orientation to the second orientation), selecting the second video asset and the second audio asset ([0026], The requested segment is selected based on the detected orientation); 
 	presenting, via the display (Fig. 2: video player interface 202 is display device, [0014], [0019]), the selected video asset at the desired aspect ratio ([0023], display the video corresponding to the detected orientation, see fig. 3: 302 and 308. [0026], The requested segment is selected based on the detected orientation); and
 	presenting, via the speaker ([0032], a signal generation device 518 (e.g., a speaker)), the selected audio asset concurrent with presenting the selected video asset ([0026], The requested segment is selected based on the detected orientation),
 	However, Griffin may not explicitly disclose a user orientation sensor; 
 	a second audio asset including audio content associated with the second video asset, wherein the second audio content includes at least one audio characteristic that differs from audio characteristics of the first audio content;
 	detecting, based on an output of the user orientation sensor, a user orientation determining, based on the device orientation and the user orientation, a desired aspect ratio; 
 	wherein the user orientation corresponds to an expected position of the user while viewing the selected video asset at the desired aspect ratio 
 	Further Lee teaches a user orientation sensor (Fig. 2; [0049], The front camera for detecting user orientation. [0060], Examiner notes that a user orientation sensor is taught in the form of the face detection algorithm applied to an image of the user taken through the camera); 
 	detecting, based on an output of the user orientation sensor, a user orientation determining, based on the device orientation and the user orientation, a desired aspect ratio (Fig. 2; [0057], The screen rotation controller 200 executes the screen rotation control program 114 stored in the program storage unit 111 and provides an automatic screen rotation function in consideration of a direction change value of the electronic device 100 and a direction change value of a user. rotation of the electronic device 100 sensed through the sensing unit 150 and a direction change value of the user determined through the user direction recognition unit 210. Examiner notes that the aspect ratio changes shown in Fig 6 to Fig. 7); 
 	wherein the user orientation corresponds to an expected position of the user while viewing the selected video asset at the desired aspect ratio (Figs. 5-7; [0066], when a changed direction (710) of electronic device 100 and the direction (700) of the user differ from each other by more than a predetermined threshold angle, electronic device 100 rotates the contents screen relative to the prior condition in consideration of a direction change of the electronic device (720));  
 	determining, based on the device orientation and the user orientation, a desired aspect ratio (Figs. 2-8; [0064]-[0065], determines direction information of a user by using an image taken through the camera unit 140. For example, by using a face detection algorithm, the electronic device can attempt face detection in an image acquired through the front camera lens of camera unit 140. If detecting a face in the image acquired through the camera unit 140, the electronic device may recognize that the direction of the user is the same as that of the electronic device);
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the smartphone as taught in Griffin with a smart screen rotation based on user orientation as taught in Lee for the purposes of automating the rotation of the mobile screen based on user’s head orientation. Hence, enhancing user entertainment experience.
 	Griffin in view of Lee does not explicitly disclose a second audio asset including audio content associated with the second video asset, wherein the second audio content includes at least one audio characteristic that differs from audio characteristics of the first audio content;
 	Further, Ramaswamy discloses a second audio asset including audio content associated with the second video asset, wherein the second audio content includes at least one audio characteristic that differs from audio characteristics of the first audio content (Col. 8 lines 11-13, tilting the device left or right may cause a television channel to be changed and tilting the device forward or backward may cause a change in the volume);
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Griffin in view of Lee to with techniques on how to control media content displayed on a media player as taught in Ramaswamy for the purpose of enhancing user entertainment experience. 

3. 	Regarding Claim 4, Griffin in view of Lee further in view of Ramaswamy discloses The method of claim 1, 
 	Griffin discloses wherein receiving the plurality of assets comprises receiving a first data stream ([0014] streaming devices 102 capable of receiving.)
 	wherein receiving the plurality of assets comprises receiving a first data stream comprising the first video asset and the second video asset. ([[0023], the video player application 104 may concurrently receive both the first and second videos corresponding to the different aspect ratios from the video server 120.)

4. 	Regarding Claim 5, Griffin in view of Lee further in view of Ramaswamy discloses The method of claim 4, 
 	Griffin discloses wherein the first data stream comprises a plurality of frames of the first video asset interlaced with a plurality of frames of the second video asset ([0023], the video player application 104 may concurrently receive both the first and second videos corresponding to the different aspect ratios from the video server 120. Examiner notes Applicants’ definition of interlace is not conventional. Applicants definition of interlaced is both video streams landscape and portrait mode sent concurrently, see Fig. 7D. and para 32)

5. 	Regarding Claim 6, Griffin in view of Lee further in view of Ramaswamy discloses The method of claim 4, 
 	Griffin discloses wherein receiving the first data stream comprises receiving a first video frame comprising a frame of the first video asset (Fig. 2: upper view, i.e. Landscape) and a frame of the second video asset (Fig. 2: bottom view, i.e. Portrait), wherein:
 	a width of the frame of the first video asset has a first distance, (para [0014], Fig. 2: width distance of the landscape view in frame 202 is equal to 16 from the 16 by 9 aspect ratio)
 	a height of the frame of the first video asset has a second distance equal to the first distance divided by the first aspect ratio, (para [0014], height of first video asset is understood to be 9, which is seen by dividing 16 by the aspect ratio of 16/9)
 	a width of the frame of the second video asset has a third distance (fig.2 Portrait view, width of 9), a height of the frame of the second video asset has a fourth distance equal to the third distance divided by the second aspect ratio (para [0014], height of first video asset is understood to be 16, which is seen by dividing 9 by the aspect ratio of 9/16), and 
 	a perimeter of the first video frame is less than twice the sum of the first distance, the second distance, the third distance, and the fourth distance (9+16+9+16 = 50 perimeter of first video frame (landscape view) is < 2 *(16+9+16+9) = 100 of first distance, second, third and fourth distance).

6. 	Claim 7 is the device claim and is rejected using the same rejection made to the method of Claim 1.

7. 	Claim 10 is the device claim and is rejected using the same rejection made to the method of Claim 4.

8. 	Claim 11 is the device claim and is rejected using the same rejection made to the method of Claim 5.

9. 	Claim 12 is the device claim and is rejected using the same rejection made to the method of Claim 6.

10. 	Claim 13 is a CRM claim and is rejected using the same rejection made to the method of Claim 1.

11. 	Claim 16 is a CRM claim and is rejected using the same rejection made to the method of Claim 4.

12. 	Claim 17 is a CRM claim and is rejected using the same rejection made to the method of Claim 5.

13. 	Claim 18 is a CRM claim and is rejected using the same rejection made to the method of Claim 6.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER KHALID whose telephone number is (571)270-5997. The examiner can normally be reached Monday- Friday 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on (571) 272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMER KHALID/Examiner, Art Unit 2422                           

/MICHAEL E TEITELBAUM, Ph.D./Primary Examiner, Art Unit 2422